Name: Commission Regulation (EEC) No 2136/91 of 19 July 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain during the period 8 to 12 July 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/24 Official Journal of the European Communities 20 . 7 . 91 COMMISSION REGULATION (EEC) No 2136/91 of 19 July 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain during the period 8 to 12 July 1991 protective measure only a percentage of the amounts applied for in that period should be granted and no further certificates issued for the time being, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3690/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted on 31 December 1985 and Spain (') set the indica ­ tive ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision fo,r the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 8 and 12 July 1991 are for a quantity in excess of that set for the third quarter for live animals ; whereas as an interim HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species, other than pure ­ bred breeding animals and animals for bullfights : 1 . applications for STM licences for the following products submitted between 8 and 12 July 1991 and notified to the Commission shall be accepted for 6,439 % ; 2. the issuing of STM licences in response to applications submitted from 15 July 1991 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 20 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 20. 12. 1990, p. 27 .